DETAILED ACTION
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 2 & 15 were amended. The rejection of claims 2 & 15 under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection of claim 10 under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicants argued that Potatov fails to disclose “the processing node includes a filter unit operable to: create a probabilistic data structure filter from a query statement...[and] remove any data from the at least one table that are redundant to the query statement as determined by applying the probabilistic data structure filter to generate a filtered subset of the at least one table”.
The examiner respectfully disagrees.
As taught in POTAPOV, a bloom filter is generated by a database server for a JOIN operation (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084), wherein the JOIN operation is an SQL statement, e.g., “INNER JOIN department ON employee.DepartmentID = department.DepartmentID” (PAREKH, ¶ 0015). The bloom filter evaluates join columns of each row in a set of rows in table T2 (POTAPOV, ¶ 0086), wherein rows in table T2 that are not joined with table T1 are eliminated by the bloom filter (POTAPOV, ¶ 0086), to generate a filtered set of rows in table T2 (POTAPOV, ¶ 0087).
POTAPOV further teaches that the database server, is a combination of integrated software components and an allocation of computational resources, such as memory, a node, and processes on the node for executing the integrated software components, where the combination of the software and computational resources are dedicated to providing a particular type of function on behalf of clients of the server (POTAPOV, ¶ 0004). 
In light of POTAPOV’s teaching as noted, the database server is a combination of software components and a node for providing a particular type of function on behalf of clients of the server.
The teaching from POTAPOV reads on the claimed limitation the processing node includes a filter unit operable to: create a probabilistic data structure filter from a query statement, e.g., the database server includes a software component to generate a bloom filter from a JOIN statement (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084 & 0086), and remove any data from the at least one table that are redundant to the query statement as determined by applying the probabilistic data structure filter to generate a filtered subset of the at least one table, e.g., rows from table T2 that are not required for the JOIN statement are eliminated by the bloom filter to generate a filtered set of rows in table T2 (POTAPOV, ¶¶ 0086[Wingdings font/0xE0]0087).

The applicants argued that Potatov discloses a separate database server and storage server (see FIG. 1), where the database server creates a bloom filter (paragraph [0084]) and the storage server utilizes the bloom filter (paragraph [0086]). Thus, the cited portions of Potatov disclose a different server creating the bloom filter than the server that utilizes the bloom filter, and fail to disclose performing these operations by a single processing node. Thus, for at least this reason Potatov fails to anticipate claim 10 and its dependent claims… As pointed out, Potatov does not disclose a processing node that performs all of the recited operations as the operations disclosed in Potatov are performed at a database server and a separate storage server.
The examiner respectfully disagrees.
POTAPOV teaches that the database server generates a bloom filter based on the hash table generated for the first table of the JOIN operation. The database server then utilizes the bloom filter to identify one or more rows in the second table for which the value of the join column(s) is hashed to an empty field in the hash table for the first table (POTAPOV, ¶ 0021).
The teaching in POTAPOV as noted clearly indicates that the same database server that generates and utilizes a bloom filter, and the database server is considered as being equivalent to the claimed limitation processing node. 

Applicants’ arguments with respect to the rejection of claims 1 & 14 under 35 USC § 102 have been fully considered but they are not persuasive. Claims 1 & 14 include features analogous to claim 10 as noted above. For at least the reasons as noted above, the rejection of claims 1, 10 & 14 under 35 USC § 102 is sustained.

 Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection of claims 7-8, 12-13 & 20 under 35 USC § 103 have been fully considered but they are not persuasive. Claims 7-8, 12-13 & 20 are unpatentable over POTAPOV in light of BILLINGTON & GUPTA for at least the reasons as noted with regard to claims 1, 10 & 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11 & 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POTAPOV et al. [US 2010/0082648 A1], hereinafter referred to as POTAPOV.

Regarding claims 1, 10 & 14, POTAPOV teaches a system, computer program product to perform a database query on a database (POTAPOV, Abstract), wherein the database contains at least one table (POTAPOV, ¶ 0005) comprising one or more rows and columns (POTAPOV, ¶ 0006). The computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method of claim 1 (POTAPOV, ¶ 0111).
The method as taught in POTAPOV reads on claims 1, 10 & 14 as shown below.

CLAIMS 1 & 14
A method of performing a database query by a processing node on a database containing at least one table comprising one or more rows and columns, the database within a storage of the processing node, the method comprising: 





receiving, by a processing node, a query statement;





creating, by the processing node, a probabilistic data structure filter from the query statement, 

wherein the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one selected from the group consisting rows and columns;
removing, by the processing node, any data from the at least one table that are redundant to the query statement as determined by applying the probabilistic data structure filter to generate a filtered subset of the at least one table;

performing, by the processing node, consultation to the filtered subset based on the query statement, 



whereby the performing consultation avoids consultation to the redundant data; and 

returning, by the processing node, a query result from the performing consultation.


CLAIM 10
A database management system comprising:
a database configured to store at least one table comprising rows and columns; 

a processing node including a processor capable of running database queries against the database to generate a query result; and



a query processor having an input configured to receive database queries, an output configured to output query results, and 
an interface to the processing node configured to supply database queries to and receive query results from the processing node,



wherein the processing node includes a filter unit operable to:
create a probabilistic data structure filter from a query statement, 

wherein the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one selected from the group consisting rows and columns; and
remove any data from the at least one table that are redundant to the query statement as determined by applying the probabilistic data structure filter to generate a filtered subset of the at least one table; 
wherein the processor is operable to:

perform consultation to the filtered subset based on the query statement, 




whereby the performing consultation avoids consultation to the redundant data.

POTAPOV
A method of performing a database query by a database server on a database (POTAPOV, Abstract & ¶ 0007), wherein the database contains at least one table (POTAPOV, ¶ 0005) comprising one or more rows and columns (POTAPOV, ¶ 0006), the database is within a storage system, which is managed the data base server (POTAPOV, ¶¶ 0007, 0035 & 0037), the method comprising: 
SQL statement, wherein the SQL statement is received by the database server from a client (POTAPOV, ¶ 0056), wherein the SQL statement includes a JOIN operation (POTAPOV, ¶ 0059), wherein the JOIN operation is performed on tables T1 & T2 (POTAPOV, ¶ 0082);
a bloom filter, wherein the bloom filter is created by the database server from the JOIN operation of the SQL statement (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084),
wherein the bloom filter evaluates join columns of each row in a set of rows in table T2 (POTAPOV, ¶ 0086);

non-matching bloom filter data, wherein data corresponding to non-matching bloom filter is eliminated by the bloom filter of the database server (POTAPOV, ¶ 0086) to generate a filtered set of rows in table T2 (POTAPOV, ¶ 0087);
the filtered set of rows in table T2 is scanned by the database server to identify matches between the filtered set of rows and rows of table T1 based on the JOIN operation of the SQL statement (POTAPOV, ¶ 0088), 
wherein data corresponding to non-matching bloom filter is not scanned (POTAPOV, ¶¶ 0086 & 0088); and 
a joined result set is retuned by the database server from the scanning (POTAPOV, ¶ 0088).

POTAPOV
A system as shown in FIG. 1 comprising:
a database configured to store at least one table comprising rows and columns (POTAPOV, ¶¶ 0005[Wingdings font/0xE0]0006); 
a database server is configured to run database queries against the database to generate a query result (POTAPOV, ¶¶ 0056 & 0065), wherein the database server includes a processor (POTAPOV, ¶ 0046); and
a storage system is configured to receive database queries (POTAPOV, ¶ 0060), and to output query results (POTAPOV, ¶ 0062), 
one or more interface to communicate between clients and the database server (POTAPOV, ¶ 0047), wherein the one or more interface is configured to supply database queries to and receive query results from the database server (POTAPOV, ¶ 0035),
wherein the database server includes software component to (POTAPOV, ¶ 0004):
create a bloom filter, wherein the bloom filter is created for the JOIN operation of the SQL statement (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084),
wherein the bloom filter evaluates join columns of each row in a set of rows in table T2 (POTAPOV, ¶ 0086);

non-matching bloom filter data (POTAPOV, ¶ 0086), wherein data corresponding to non-matching bloom filter is eliminated to generate a filtered set of rows in table T2 (POTAPOV, ¶ 0087);
the processor is configured to (POTAPOV, ¶ 0046)
scan the filtered set of rows in table T2 to identify matches between the filtered set of rows and rows of table T1 based on the JOIN operation of the SQL statement (POTAPOV, ¶ 0088),
wherein data corresponding to non-matching bloom filter is not scanned (POTAPOV, ¶¶ 0086 & 0088).



Regarding claims 2 & 15, POTAPOV further teaches that the probabilistic data structure filter specifies consultation to data in the at least one tables in the database at a level of both individual rows and individual columns (POTAPOV, ¶ 0086).

Regarding claims 3 & 16, POTAPOV further teaches that performing is preceded by parsing and optimizing the query statement (POTAPOV, FIG. 4-Boxes 410[Wingdings font/0xE0]420 & ¶¶ 0082[Wingdings font/0xE0]0083).

Regarding claims 4 & 17, POTAPOV further teaches that the probabilistic data structure filter is created having regard to a layout of the at least one table (POTAPOV, ¶¶ 0019[Wingdings font/0xE0]0020).

Regarding claims 5 & 18, POTAPOV further teaches that the probabilistic data structure filter is created at a run time for each query statement (POTAPOV, FIG. 4 & ¶ 0021).

Regarding claims 6, 11 & 19, POTAPOV further discloses that the probabilistic data structure filter is a Bloom filter (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084).

Regarding claim 9, POTAPOV further teaches that the query statement is written in SQL (POTAPOV, ¶ 0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over POTAPOV et al. [US 2010/0082648 A1], hereinafter referred to as POTAPOV in light of BILLINGTON et al. [US 2017/0185647 A1], hereinafter referred to as BILLINGTON.

Regarding claims 7, 12 & 20, POTAPOV does not explicitly teach that the probabilistic data structure filter is a cuckoo filter.
BILLINGTON teaches that either probabilistic bloom or cuckoo filter could be used for a JOIN operation (BILLINGTON, ¶ 0075).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BILLINGTON into POTAPOV in order to manage a JOIN operation.

Claims 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over POTAPOV et al. [US 2010/0082648 A1], hereinafter referred to as POTAPOV, in light of GUPTA [US 2014/0201129 A1].

Regarding claims 8 & 13, POTAPOV does not explicitly teach that the probabilistic data structure filter is a quotient filter.
GUPTA teaches that either probabilistic bloom or quotient filter could be used for a bitmap (GUPTA, ¶ 0069).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GUPTA into POTAPOV in order to manage a bitmap.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 26, 2022